     Case 4:17-cr-00043-WTM-CLR Document 77 Filed 01/21/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


MARVIN AIKENS,

        Petitioner,

V.                                                CASE NO. CV418-203
                                                            CR417-043
UNITED STATES OF AMERICA,

        Respondent.


                                  ORDER


      Before the Court is the Magistrate Judge's December 14, 2020,

Report and Recommendation (Doc. 27), to which petitioner has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case. Petitioner's complaint is DISMISSED and the Clerk of

Court is DIRECTED to CLOSE this case.


        Further, a federal prisoner must obtain a certificate of

appealability ("CCA") before appealing the denial of his motion to

vacate. Applying the COA standards set forth in Brown v. United

States, NOS. 407CV085, 403CR001, 2009 WL 307872, at *1-2 (S.D. Ga.

Feb. 9, 2009), the Court discerns no COA-worthy issues at this

stage    of   the   litigation,   so   no   COA    will   issue.   28   U.S.C.

§ 2253(c)(1); Rule 11(a) of the Rules Governing Habeas Corpus Cases

Under 28 U.S.C. § 2255 (^'The district court must issue or deny a
    Case 4:17-cr-00043-WTM-CLR Document 77 Filed 01/21/21 Page 2 of 2



certificate of appealability when it enters a final order adverse

to the applicant").

     SO ORDERED this           day of January 2021.



                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
